DETAILED ACTION
This is the first Office action on the merits based on the 16/801,416 application filed on 02/26/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-17, as originally filed, are currently pending and considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the cord travels through a central bore of the pulley” (claim 9, lines 10-12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “105” in Figures 1 and 2B has been used to designate both 1) the pulley and 2) the entire pulley assembly which comprises the pulley housing, the axle, and the pulley.  Applicant is suggested to amend reference character “105” in Figures 1 and 2B and- in the specification such that the pulley assembly and the pulley are each identified with a distinct reference character.  In addition, applicant is suggested to introduce an arrow lead line in Figures 1 and 2B to indicate the pulley assembly.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Figure 5 includes the following reference character not mentioned in the description: “501”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.   The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the following informalities:
In line 1, “the form of a glide handle” should be --- a form of a glide handle ---.

In line 3, “The pulley engages a cord” should be --- The pulley assembly engages a cord ---.
In line 4, “a user employs the handle” should be --- a user employs the elongated handle body ---.
In lines 4-5, “The combination of the swivel with the pulley allows the handle” should be --- The combination of the swivel with the pulley assembly allows the elongated handle body ---.
In line 8, “The device” should be --- The exercise device ---.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
1.	Reference character “105” in the specification has been used to designate both 1) the pulley and 2) the entire pulley assembly which comprises the pulley housing, the axle, and the pulley.  Applicant is suggested to amend reference character “105” in the specification such that the pulley assembly and the pulley are each identified with a distinct reference character.  Refer to the Drawing Objections, see above.
2.	In the specification, as originally filed, paragraph 00018, “the glide handle 101” should be --- the handle 101 ---.
3.	In the specification, as originally filed, paragraph 00023, line 4, “insure” should be --- ensure ---.
Appropriate correction is required.
Claim Objections
Claims 1-3, 6, and 9-11 are objected to because of the following informalities:
In claim 1, line 3, “the handle” should be --- the elongated handle ---.
In claim 1, line 10, “resistance is increased as the handle” should be --- wherein a resistance is increased as the elongated handle ---.
In claim 1, line 11, “the swivel allows rotation of the handle” should be --- wherein the swivel component allows a rotation of the elongated handle ---.
In claim 1, line 12, “the pulley” should be --- wherein the pulley ---.
In claim 2, line 1, “the handle” should be --- the elongated handle ---.
In claim 3, line 1, “the handle” should be --- the elongated handle ---.
In claim 6, line 1, “the handle” should be --- the elongated handle ---.
In claim 9, line 3, “the handle” should be --- the elongated handle ---.
In claim 9, line 6, “a substantially inelastic cord disposed” should be --- a cord being substantially inelastic and disposed ---.
In claim 9, line 7, “such that during operation” should be --- wherein during operation ---.
In claim 9, line 9, “resistance” should be --- a resistance ---.
In claim 9, lines 9-10, “the handle” should be --- the elongated handle ---.
In claim 9, line 10, “the swivel allowing rotation of the handle” should be --- the swivel component allowing a rotation of the elongated handle ---.
In claim 10, line 1, “the handle” should be --- the elongated handle ---.
In claim 11, line 1, “the handle” should be --- the elongated handle ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “an elastic cord disposed on a circumferential surface of the pulley; such that during operation both ends of the elastic cord are anchored to separate points of fixed structures;” are recited in lines 7-9.  There is insufficient antecedent basis for “both ends of the elastic cord” in this limitation in the claim.  In addition, the limitations render the claim indefinite because it is unclear whether or not each end of the elastic cord is anchored to a plurality of separate points on a plurality of fixed structures.  Applicant is suggested to amend the limitations to --- an elastic cord having opposing ends and disposed on a circumferential surface of the pulley, wherein during operation the opposing ends of the elastic cord are anchored to a fixed structure respectively at separate points thereon; ---.  Refer to Figures 5A-5B.
Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.

Claim 8 recites the limitation “the handle body” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- the elongated handle ---.  Refer to the specification, as originally filed, paragraph 00015.  Refer as well to the rejection of claim 8 under 35 U.S.C. 101 and section 33(a) of the America Invents Act, see below.
Claim 14 recites the limitation “the handle body” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- the elongated handle ---.  Refer to the specification, as originally filed, paragraph 0009 and Figure 4.
Claim 15 recites the limitation “wherein the handle body comprises a grip that covers at least a portion of the handle body” in lines 1-2.  There is insufficient antecedent basis for “the handle body” in this limitation in the claim.  Applicant is suggested to amend the limitation to --- wherein the elongated handle comprises a grip that covers at least a portion of the elongated handle ---.  Refer to the specification, as originally filed, paragraph 00014.
Claim 16 recites the limitation “the handle body” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 8 and 16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 8, the limitation “wherein a strap is provided on the handle body to secure the handle to a limb or other appendage of a user” is recited in lines 1-2.  The limitation appears to be directed to or encompassing a human organism or body parts of a human organism.  Applicant is suggested to amend the limitation to --- wherein a strap is provided on the elongated handle and configured to secure the elongated handle to a limb or other appendage of a user ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 8, see above.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nissen (US 5,713,821) in view of McCrea (US 2017/0056710).
Regarding claim 1, Nissen discloses a glide handle (the exercise device 10; Figures 2 and 3) comprising:
an elongated handle (the connector 18; Figures 2 and 3);
a connecting member (the pulley ring 56; Figure 2) in communication with both the handle and a swivel component (the swivel connector 58; Figure 2);
a pulley assembly (the grooved roller 44 or pulley together with the roller pin 46 and the opposed arms 48; Figure 2; column 3, lines 55-64) connected to the swivel 
a cord (the flexible member 14 which “can be a cord, cable, strap, rope, or wire or an equivalent flexible structure”; column 3, lines 35-37; Figure 2) disposed on a circumferential surface of the pulley (the circumferential surface of the grooved roller 44 or pulley; Figure 2; column 3, line 55, through column 4, line 7);
the swivel allows rotation of the handle relative to the pulley (“Preferably, a swivel connector 58 connects the pulley ring 56 to the opposed arms 48 and allows for relative rotation between the pulley ring 56 and the opposed arms 48 so that the exercise device 10 operates freely” (column 4, lines 10-13).  Since the pulley ring 56 is coupled to the connector 18, the swivel connector 58 allows rotation of the connector 18 relative to the grooved roller 44 or pulley (Figure 2).); and
the pulley rotates to allow the cord to travel along the circumferential surface of the pulley with minimal friction (column 3, line 55, through column 4, line 7; Figure 2).
However, Nissen is silent as to: the cord is an elastic cord such that during operation both ends of the elastic cord are anchored to separate points of fixed structures; and resistance is increased as the handle is pulled away from the elastic cord.
McCrea teaches an analogous glide handle exercise invention (the handle 300; Figure 2A; paragraph 0037) comprising a cord (the cord 325; Figure 2A; paragraph 0037) being an elastic cord (the cord may be elastic; paragraph 0029) such that during operation both ends of the elastic cord are anchored to separate points of fixed 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cord of Nissen’s invention such that:
1.	it is elastic, as taught by McCrea, in order to enable the user to “control or adjust a degree of resistance” of the cord during use of the invention while ensuring that the “cord that is capable of substantially recovering its original length or shape after being stretched, deformed, compressed or expanded” (McCrea: paragraph 0029); and
2.	both ends of the elastic cord are anchored to separate points of fixed structures and resistance is increased as the handle is pulled away from the elastic cord, as taught by McCrea, in order to enable the ends of the cord to “be anchored in any suitable configuration to one or more fixed objects or loads” during use of the invention (McCrea: paragraph 0007) and to enable the user to employ the invention to work against resistance (McCrea: paragraph 0004).
Regarding claim 2, Nissen further discloses wherein the handle is rotatably coupled to the connecting member (the connector 18 is capable of being rotated through the pulley ring 56; Figure 2).

Regarding claim 4, Nissen in view of McCrea teaches the invention as substantially claimed, see above, and further teaches wherein the pulley comprises a circumferential groove (Nissen: 44 is a grooved roller 44 or pulley; Figure 2; column 3, lines 55-64) that in operation receives the elastic cord (Nissen: Figure 2, column 3, lines 55-64; McCrea: the cord may be elastic; paragraph 0029).
Regarding claim 5, Nissen in view of McCrea teaches the invention as substantially claimed, see above, and further teaches wherein the elastic cord has a solid round cross-section (McCrea: paragraph 0006).
Regarding claim 6, Nissen further discloses wherein the handle comprises a flat surface (the connector 18 comprises a flat surface; Figure 2).
Regarding claim 7, Nissen in view of McCrea teaches the invention as substantially claimed, see above, and further teaches wherein the handle comprises a grip that at least partially covers the handle body (McCrea teaches in paragraph 0010 that “Handles optionally may comprise a grip at least partially covering the handle body.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nissen’s handle modified in view of McCrea such that it comprises a grip that at least partially covers the handle body, as taught by McCrea, in order to improve a user's ability to grip the handle, improve a user's comfort, and/or improve aesthetics or marketability of the handle (McCrea: paragraph 0010).


Regarding claim 9, Nissen discloses a glide handle (the exercise device 10; Figures 2 and 3) comprising:
an elongated handle (the connector 18; Figures 2 and 3);
a connecting member (the pulley ring 56; Figure 2) that connects the handle and a swivel component (the swivel connector 58; Figure 2);
a pulley assembly (the grooved roller 44 or pulley together with the roller pin 46 and the opposed arms 48; Figure 2; column 3, lines 55-64) connected to the swivel component, the pulley assembly comprising a pulley housing (the opposed arms 48; Figure 2; column 3, lines 55-64), an axle (the roller pin 46; Figure 2; column 3, lines 55-64), and a pulley (the grooved roller 44 or pulley; Figure 2; column 3, lines 55-64);
a cord (the flexible member 14 which “can be a cord, cable, strap, rope, or wire or an equivalent flexible structure”; column 3, lines 35-37; Figure 2) disposed on a circumferential surface of the pulley (the circumferential surface of the grooved roller 44 or pulley; Figure 2; column 3, line 55, through column 4, line 7);

the swivel allowing rotation of the handle relative to the pulley (“Preferably, a swivel connector 58 connects the pulley ring 56 to the opposed arms 48 and allows for relative rotation between the pulley ring 56 and the opposed arms 48 so that the exercise device 10 operates freely” (column 4, lines 10-13).  Since the pulley ring 56 is coupled to the connector 18, the swivel connector 58 allows rotation of the connector 18 relative to the grooved roller 44 or pulley (Figure 2).), and the pulley rotating (column 3, line 55, through column 4, line 7; Figure 2) so that the cord travels through a central bore of the pulley (the space between the groove of grooved roller 44 or pulley and the opposed arms 48 through which the flexible member 14 is threaded; Figures 2 and 3) with minimal friction (column 3, line 55, through column 4, line 7; Figure 2).
However, Nissen is silent as to: the cord is a substantially inelastic cord such that during operation a first end of the cord is anchored to a fixed structure, and a second end of the cord is anchored to a load such that resistance is created when the handle is pulled.
McCrea teaches an analogous glide handle exercise invention (the handle 300; Figure 2A; paragraph 0037) comprising a cord (the cord 370; Figures 2C and 2D; paragraph 0039) being a substantially inelastic cord (the cord may be substantially non-elastic; paragraph 0029) such that during operation a first end of the cord is anchored to a fixed structure (the cord 370 is anchored to the mount 374 on the first end thereof; Figures 2C and 2D; paragraph 0039), and a second end of the cord is anchored to a load (the cord 370 is anchored to the weight stack 373 on the second end thereof; Figures 2C and 2D; paragraph 0039) such that resistance is created when the handle is 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cord of Nissen’s invention such that:
1.	it is substantially inelastic, as taught by McCrea, in order to minimize the risk of compromising the load-bearing capacity, elasticity, shape, material composition, and/or appearance of the cord during the functional life of the invention (McCrea: “A cord may be selected based on load-bearing capacity, elasticity, shape, material composition, appearance, or any combination of the foregoing.”; paragraph 0029); and
2.	during operation a first end of the cord is anchored to a fixed structure and a second end of the cord is anchored to a load such that resistance is created when the handle is pulled, as taught by McCrea, in order to enable the ends of the cord to “be anchored in any suitable configuration to one or more fixed objects or loads” during use of the invention (McCrea: paragraph 0007) and to enable the user to employ the invention to work against resistance (McCrea: paragraph 0004).
Regarding claim 10, Nissen further discloses wherein the handle is rotatably coupled to the connecting member (the connector 18 is capable of being rotated through the pulley ring 56; Figure 2).
Regarding claim 11, Nissen further discloses wherein the handle has a flat surface (the connector 18 has at least one flat surface; Figure 2).

Regarding claim 13, Nissen in view of McCrea teaches the invention as substantially claimed, see above, and further teaches wherein the cord has a solid round cross-section (McCrea: paragraph 0006).
Regarding claim 14, Nissen further discloses wherein the handle body comprises a flat surface (the connector 18 comprises a flat surface (Figure 2); refer to the 35 U.S.C. § 112(b) rejection of claim 14, see above).
Regarding claim 15, Nissen in view of McCrea teaches the invention as substantially claimed, see above, and further teaches wherein the handle body comprises a grip that covers at least a portion of the handle body (McCrea teaches in paragraph 0010 that “Handles optionally may comprise a grip at least partially covering the handle body.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nissen’s handle modified in view of McCrea such that it comprises a grip that covers at least a portion of the handle, as taught by McCrea, in order to improve a user's ability to grip the handle, improve a user's comfort, and/or improve aesthetics or marketability of the handle (McCrea: paragraph 0010).  Refer to the 35 U.S.C. § 112(b) rejection of claim 15, see above.).
Regarding claim 16, Nissen further discloses wherein a strap is provided on the handle body to secure the handle to a limb or other appendage of a user (Nissen’s glide 
Regarding claim 17, Nissen in view of McCrea teaches the invention as substantially claimed, see above, and further teaches wherein the load is variable (McCrea: Figures 2C and 2D).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784